Case 7:19-cv-00863-EKD-JCH Document 6 Filed 12/30/19 Page 1 of 2 Pageid#: 70
                       UNITED STATES DISTRICT COURT
                            Western District of Virginia
                                Office of the Clerk
                           210 Franklin Road, Suite 540
                            Roanoke, VA 24011-2208

Travis Tolley #10646256
Albemarle-Charlottesville Regional
Jail
160 Peregory Lane
Charlottesville, VA 22902


Dear Sir / Madam:

        In response to your recent submission to the Court, please read the marked sections for the
relevant information.

_____ Copies are not free. Pursuant to U.S.C. §1914 and the fee schedule established by the Judicial
Conference of the United States, photocopies of documents from the court's record are $.50 per page. If
you wish to obtain copies, you must prepay the copy fee. Please forward payment, the style of the case,
and case number to the Office of the Clerk and the Court will mail them to you.
To receive your selected documents, you need to first pay $         for         pages.

_____ The forms/copies you requested are enclosed.

_____ We do not have forms regarding Motions such as Appointment of Counsel or Writ of Mandamus.

_____ We are unable to send you your requested form _____________________________ because I do
not know if it even exists. As an employee of the Court, I must also remain neutral, and thus, I am
prohibited from performing legal research for anyone.

_____ If you believe that your constitutional rights have been violated, you may, at your sole discretion,
file an action. I have enclosed a copy of the appropriate form for filing such action. You may make
multiple copies of the form. Please fill out the form carefully and legibly and sign the forms as
photocopied signatures are not acceptable. Please note, however, that providing you this form is not a
determination by the Court that your claim(s) have any merit. The Court provides the form only as a
courtesy. Mail to: Clerk, U.S. District Court, 210 Franklin Road, Suite 540, Roanoke, VA 24011-
2208

_____ Please be advised that neither the Local Rules nor the Standing Orders are available in a format to
send to litigants, but they are available on the Court’s website. www.vawd.uscourts.gov . They and the
Federal Rules of Civil Procedure are also available from various legal research providers or at law
libraries. Our standing order refers all non-dispositive matters in pro se prisoner actions to a United States
Magistrate Judge and requires prisoner civil actions to be filed in the Roanoke Division for administrative
reasons only. However, the Court will inform you of the applicable Local Rule and Standing Orders upon
receipt of any complaint or petition.


_____ No case number was noted on the document(s) sent to the Court, and I am unable to determine the
case in this Court in which you wish to file this submission. If you intend to pursue a new action or file a
motion in a pending or closed case, please indicate how and in which action you want the documents
filed. If you intend to file in a different court, please mail it to that other court.


                                                      1
Case 7:19-cv-00863-EKD-JCH Document 6 Filed 12/30/19 Page 2 of 2 Pageid#: 71



_____ The Court received a payment on your behalf, and it’s returned to you as an enclosure to this letter
because:

        _____ You do not presently owe money that the Court collects.

         _____ The Court does not accept partial payment of the filing fee unless the Court granted you
the opportunity to pay in installments, pursuant to 28 U.S.C. §1915 and even then, those payments would
be sent to the Court by the Trust Account Officer from the facility where you are housed.

_____ I am not permitted to provide the legal information you seek. The role of the Court is to adjudicate
claims presented by the parties. The Court could not maintain its role as an unbiased arbiter of claims if it
assisted either party. As an employee of the Court, I must also remain neutral.

_____ The court is authorized to adjudicate cases. The Court is not authorized to, and does not,
investigate allegations of misconduct. Please contact the appropriate law enforcement, inspector general,
or ombudsman with the jurisdiction to address your concerns.

_____ The Court does not have any record of the case/ data/ pleading/document you described.

_____ You asked about the status of your case. I cannot give an estimate on when an action will be
taken in your case. You will receive a copy of any order and/or opinion as soon as the Court issues it.

_____ The address you requested is: _________________________________________

________________________________________________________________________

_____ Sending unrequested information to the Court with the hope that it will quicken consideration of
your case is incorrect. The Court will review your case in turn.
 ✔
_____
          In regards to your letter dated December 26th the Court cannot give legal advice. You will have to refer
          to the Federal Rules of Civil Procedure. You may want to contact an attorney.




_____ Please find your enclosed submission because it does not pertain to a pending action and the Court
does not maintain a record of such correspondence.

                                                                       Sincerely,
                 DO NOT SEND IN SOCIAL
               SECURITY NUMBERS, NAMES                                 JULIA C. DUDLEY, Clerk of Court
                 OF MINOR CHILDREN OR
                  DATES OF BIRTHS. WE                                  By: Deputy Clerk
                RECOMMEND YOU MAKE A
                 COPY OF ANYTHING YOU
               SUBMIT FOR YOUR RECORDS                                      12/30/2019
                                                                       Date:_________________________


                                                        2
